*453ON REHEARING.
Ellison, J.
A rehearing was granted in this cause on account of points duly made by appellant having been overlooked by the court. The point considered in the original opinion was the principal matter of contention between the parties, but there were two others presented which were not considered in the foregoing opinion. They were, first, that there is nothing in the record showing jurisdiction in the justice over the subject-matter of garnishment; and, second, that the officer did not attach the indebtedness of garnishee to the defendant.
As to the first point: There is no attachment writ in the record. There is a notice of garnishment and the constable’s return on the back thereof. The return should have been indorsed on the back of the attachment writ. Todd v. Railroad, 33 Mo. App. 110. The notice of garnishment is not a judicial writ and contains no command to the officer. The fact that a proper return is not made on the writ where it rightfully belongs might not be considered fatal, if it was otherwise a good return. But in this case, the return which is placed on the back of the notice of garnishment does not purport to be a return of the attachment writ, or to be intended for such return. Neither the return nor the notice of garnishment contains any reference to an attachment suit, or attachment writ. The return, wherever it may be placed, should be based on the attachment writ; and should show on its face that the service was had and the attachment or garnishment made, by authority of the attachment writ. In this return, there is no reference to any authority which authorized the notice of garnishment, or of the attachment of indebtedness or property in the hands of the garnishee. The appearance at the trial of the garnishee *454does not waive this. His appearance waives any defect in the service for appearance, but does not give validity to án otherwise invalid garnishment. Fletcher v. Wear, 81 Mo. 524. And this is true as to the plaintiff in attachment where objection is duly taken, as was done in this case.
II. The second point must also be ruled in favor of the garnishee. The statute, subdivision 4, section 543, is as follows:
“When goods and chattels, money or evidences of debt are to be attached, the officer shall take the same and keep them in his custody, if accessible; and if not accessible, he shall declare to the person in possession thereof that he attaches the same in his hands and summon such person as garnishee.”
This statute evidently does not refer to a debt which may be owing by the garnishee to the defendant in attachment. The statute evidently refers to something taugible, for the direction is. for the officer to take it into custody, and only if not accessible, shall the officer attach it in the hands of the party in possession and summon him as garnishee. That there is a distinction between the species of property mentioned in subdivision 4, and a mere debt owing to the defendant, is clearly • shown by subdivision 5, where it is enacted, that “when the credits of the defendant are to be attached, the officer shall declare to the debtor of the defendant that he attaches in his hands all debts due from him to the defendant, or so much thereof,” etc. A return which shows that the officer has garnished under one of these divisions will not answer for the other. They refer to different kinds of property.
The notice of garnishment given by the constable recites that: “I now declare to you, National Bank of Commerce, that I do attach in your hands all moneys, rights, credits, bonds, bills, notes, drafts, checks, or *455other choses in action, of the defendant Emile Grihl, that is now in your charge, under your control, or that may come into your possession, or under your control.” This notice was under subdivision 4, and evidently contemplated something of the defendant’s of which the garnishee had possession, or control— something, perhaps, which the garnishee held as some sort of bailee. It certainly was not an attachment of an indebtedness owing by the garnishee, as mentioned in subdivision 5 of the statute.
The result is that the judgment should be reversed:
All concur.